Citation Nr: 1702534	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  05-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Survivors' and Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from April 1956 to May 1976.  He died in March 2003.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In an April 2008 decision, the Board denied the claims on appeal.  The appellant appealed the April 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2008, the Court vacated the Board's April 2008 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for the cause of the Veteran's death as well as entitlement to DEA benefits under Chapter 35, Title 38, United States Code.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

In December 2008, the Board's previous denial of the issues on appeal was vacated and remanded by the Court because VA's requests to the U.S. National Archives and Records Administration (NARA) for an opinion as to whether the veteran was exposed to asbestos while on active duty were not fulfilled.  

The Board remanded the issues on appeal in August 2009 specifically to obtain a finding as to whether the Veteran was exposed to asbestos while on active duty from May 1956 to May 1976.  The RO was instructed to forward the service personnel records to the U.S. Army Liaison at NARA in St. Louis, Missouri, for the opinion.  The record reflects that the RO sent the necessary requests in September 2009, November 2009, and December 2009 to NARA.  In correspondence dated in January 2010 and February 2010, the Chief, Archives II Textual Records Reference Staff, of the Textual Archives Services Division, of NARA, in College Park, Maryland, responded that there was no U.S. Army Liaison at their facility, and that the facility had no means, from records in their custody, to determine asbestos exposure.  It was noted that the U.S. Army Liaison of NARA was at the National Personnel Records Center in St. Louis, Missouri, a facility also administered by NARA.  The RO issued a letter dated in January 2010 to the National Personnel Records Center (NPRC) in St. Louis, Missouri, requesting an opinion as to whether the Veteran had been exposed to asbestos while on active duty from April 1956 to May 1976, to further comply with the Joint Motion and the Board Remand.  In February 2010, the NPRC indicated that it could not respond to a request received directly from the RO; rather, it advised that a request for such information should be made through the Personnel Information Exchange System (PIES).  For this reason, the request was returned without action.  

Thereafter, in September 2015, the RO initiated a request through PIES for an opinion from the NPRC as to whether the Veteran had been exposed to asbestos while on active duty from April 1956 to May 1976; if the NPRC was unable to render such an opinion, then it was requested to state why such an opinion could not be rendered.  Later that month, the NPRC simply responded, "Copies of the requested records mailed," attached to copies of the Veteran's service personnel records.

In April 2016, the RO issued a "Formal finding of a lack of information required to establish Asbestos exposure exists."  This memorandum stated that all efforts to obtain the needed information had been exhausted, that further attempts would be futile, and concluded that the evidence of record was insufficient to concede exposure to asbestos.  Specifically, the memorandum stated that, "There is no evidence Veteran served in a location were asbestos was present.  Therefore, exposure is not conceded."  Significantly, this memorandum made no mention of the Veteran's military occupational specialties, which included missile crewman, cargo handler, duty foreman, movement specialist, and baker.  The Board emphasizes that a veteran's military occupational specialty is primarily used to determine a service-member's likelihood of being exposed to asbestos.  M21-1, IV.ii.1.l.3.c. (Use of MOS to Determine Probability of In-Service Asbestos Exposure).

Curiously, however, a subsequent May 2016 VA medical opinion report indicated that, "Exposure to asbestosis has been conceded," while a June 2016 supplemental statement of the case indicated that, "The Veteran's military occupational specialty was shown to include a missile crewman.  Therefore, exposure to asbestos while in service was probable."  These documents directly contradict the RO's April 2016 finding.  

In his December 2016 Appellate Brief, the appellant's representative emphasized the contradictory information regarding the Veteran's in-service asbestos exposure contained in the April 2016 formal finding memorandum, the May 2016 VA medical opinion report, and the June 2016 supplemental statement of the case. 

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, then the Board itself errs in failing to ensure compliance.  Id.  Here, as the December 2008 Joint Motion and corresponding Court Order found that the Board erred in not obtaining an opinion as to whether the Veteran was exposed to asbestos while on active duty, and as the Board's previous remands directed the RO to obtain a finding as to whether the Veteran was exposed to asbestos while on active duty, the issues must be again remanded to ensure that an adequate and definitive finding regarding in-service asbestos exposure is obtained.  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision."). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Determine whether the Veteran's service records (to specifically include his military occupational specialties of missile crewman, cargo handler, duty foreman, movement specialist, and baker) demonstrate evidence of asbestos exposure during service, and develop whether there was pre-service and/or post-service occupational or other asbestos exposure.  After development is complete, make a formal finding which clarifies as to whether the Veteran was exposed to asbestos during his period of active duty service and associate the report of this determination with the claims file.  This finding should address and reconcile the inconsistencies found in previous determinations of in-service asbestos exposure, to include the April 2016 formal finding memorandum, the May 2016 VA medical opinion report, and the June 2016 supplemental statement of the case.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, then issue a supplemental statement of the case and afford the appropriate period to respond prior to returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




